El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta fué una petición interesando un auto de eertiorari, en la cual se alegaba la negativa de la corte inferior a ad-mitir como prueba una carta, la cual el peticionario, que fué el demandante en la corte inferior, afirmó que era prueba tendente a demostrar la existencia del contrato que se describe en la demanda. El demandante hizo numerosos es-fuerzos para que la carta fuera admitida como prueba, y fi-nalmente presentó una moción de suspensión del juicio con el fin de poder probar la autenticidad de dicha carta. La moción de suspensión fué denegada. Acompañando a esta moción de suspensión, como exhibit y parte de dicha mo-ción estaba la carta excluida. La corte dictó sentencia a favor del demandado.
Al llegar el momento de la aprobación del récord taqui-gráfico, según relata la petición, el peticionario hizo varios esfuerzos para que la carta que había sido excluida en el juicio fuera incluída en el récord taquigráfico. La corte, según aparece, se negó a admitir la carta aunque la moción *615de suspensión la cual se refería a dicha carta fué copiada. Tenemos el récord taquigráfico ante nosotros a virtud de la orden en que se certifican los procedimientos para su envío a esta corte.
Podemos, de paso, decir que cuando se desee revisar la actuación de la corte inferior al negarse a admitir un docu-mento, debe incluirse en la petición una copia de tal docu-mento para que de ser importante podamos juzgar sobre su ■ pertinencia o esencialidad.
El recurrido o más bien el demandado en la corte inferior, como la parte realmente, interesada impugnó el certiorari por el fundamento de que la manera de revisar la actuación de la corte al denegar la admisión de la carta, era por virtud del artículo 64 de nuestras Regias; que' habíamos aplicado •esta regia por analogía, al caso de prueba que ha sido omi-tida. Lizarribar v. Rossy, 18 D. P. R. 483, citando los ar-tículos 218 y 219 del Código de Enjuiciamiento Civil. Ade-más el demandado invocó la jurisprudencia de esta corte en la cual resolvimos que el auto de certiorari no debe ser ex-pedido para incorporar prueba.
En un auto de certiorari en que se anulan procedimien-tos, es sumamente dudoso si podríamos hacer algo para in-corporar pruebas, Arguelles v. Rossy, 19 D. P. R. 1054; Lizarribar v. Rossy, 18 D. P. R. 483, y si podemos, debemos ejercitar nuestra discreción para negar el auto toda vez que la parte tiene otros remedios. Uno es tal vez por medio del artículo 64 de nuestras reglas o mediante alguna otra mo-ción hecha oportunamente para que la exposición del caso sea devuelta con el objeto de reformarla. Una petición como ésta hecha en el mismo caso en apelación quizás sería el me-jor modo de probar la necesidad de tal reforma.
Debe anularse el auto sin perjuicio- del derecho del pe-ticionario para solicitar algún otro remedio en el caso mismo en apelación.

Anulado el auto expedido.'

*616Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.